EXHIBIT 10.2 This employment agreement (this "Agreement"), dated as of November 20, 2008 (the "Effective Date"), is made by and between China Dasheng Biotechnology Company, a Nevada corporation and Mr. Hongsheng Wang (the "Executive") (each, a "Party" and together, the "Parties"). WHEREAS, the Parties wish to establish the terms of the Executive's employment by the Company; NOW, THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: 1.POSITION/DUTIES. (a)During the Employment Term (as defined in Section 2 below), the Executive shall serve as ChiefFinancial Officer of the Company. In this capacity the Executive shall have such duties, authorities and responsibilities commensurate with the duties, authorities and responsibilities of persons in similar capacities in similarly sized companies and such other reasonable duties and responsibilities as the Board of Directors of the Company (the "Board") shall designate.The Executive shall report directly to the Board of Directors andobey the lawful directions of the Board. (b)During the Employment Term, the Executive shall perform all duties as ChiefFinancial Officer of the Company, including without limitation:The Executive shall perform all duties associated with the Company's day to day accounting and financial condition'soversight, including analyzing the Company's financial condition from period to period; exploring more effective method to help the company managing working capital and achieving operating goals; reporting recent financial conditions of the Company to the CEO and the Board;building upintegrated and productive operatingsystem with ChiefExecutive Officer. (c)During the Employment Term, the Executive shall use his best efforts to perform his duties under this Agreement and shall devote all of his business time, energy and skill in the performance of his duties with the Company.The Executive shall not be directly or indirectly engaged or concerned in any other business activity during the Employment Term. 2.EMPLOYMENT TERM. Except for earlier termination, the Executive's employment under this Agreement shall be for a five-year term commencing on the Effective Date and ending onNovember 20, 2013 (the "Initial Term").Base upon mutual consent,with awritten notice that signed byboth Parties within the first 30 daysright after the termination,the Initial Term shall be extended for additional terms of successive five-years period (the "Additional Term"). The Initial Term and any Additional Term shall be referred to herein as the "Employment Term." 3.BASE
